[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-14100                   APRIL 21, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 03-60275-CR-WJZ

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

ALEX GHEORGHIU,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (April 21, 2006)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Appellant Alex Gheorghiu appeals his 48-month sentence for conspiracy to
possess with intent to distribute methylenedioxymethamphetamine hydrochloride

(“MDMA”), in violation of 21 U.S.C. § 846. On appeal, Gheorghiu first argues

that he should have received a minor-role reduction because his only conduct in a

lengthy conspiracy was a one-day appearance.

       We review a district court’s decision on whether to grant a minor-role

reduction for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc).

       Minimal participants may receive a four-level reduction, [and] minor
       participants may receive a two-level reduction. . . See U.S.S.G. §
       3B1.2(a), (b). The commentary to the Guidelines instructs that a
       four-level reduction “is intended to cover defendants who are plainly
       among the least culpable of those involved in the conduct of a group .
       . . . and their lack of knowledge or understanding of the scope and
       structure of the enterprise and of the activities of others is indicative
       of a role as minimal participant.” U.S.S.G. § 3B1.1, comment. (n.1).
       The application note provides, for example, that a four-level reduction
       would be appropriate “for someone who played no other role in a very
       large drug smuggling operation than to offload part of a single
       marihuana shipment, or in a case where an individual was recruited as
       a courier for a single smuggling transaction involving a small amount
       of drugs.” U.S.S.G. § 3B1.2, comment. (n.2). In contrast, a minor role
       in the offense “means any participant who is less culpable than most
       other participants, but whose role could not be described as minimal.”
       U.S.S.G. § 3B1.2, comment. (n.3).

Id. at 939.

       The defendant has the burden of establishing his role by a preponderance of

evidence. Id. For a sentencing court to determine whether to grant a minor-role



                                           2
reduction, it considers two principles. Id. at 940. First, the court must measure

the defendant’s role against the relevant conduct for which she is being held

accountable. Id. We have noted that “[o]nly if the defendant can establish that she

played a relatively minor-role in the conduct for which she has already been held

accountable - not a minor role in any larger criminal conspiracy - should the

district court grant” a minor-role reduction. Id. at 944. The second prong of the

minor-role reduction analysis permits a district court, “where the record evidence

is sufficient . . . [, to] measure the defendant’s conduct against that of other

participants in the criminal scheme attributed to the defendant.” Id. at 934.

      Because the record demonstrates that Gheorghiu was held accountable only

for his own conduct in supplying the MDMA, we conclude from the record that the

district court did not err in failing to grant a minor-role reduction. As to this issue,

we affirm the district court.

      Gheorghiu next argues that, because he eventually told the government the

truth regarding the instant offense, he was entitled to safety-valve relief. The

standard of review of a district court’s factual determinations of whether to grant

safety-valve relief is clear error. United States v. Cruz, 106 F.3d 1553, 1557 (11th

Cir. 1997). “The question of whether the information [that the defendant] supplied

to the government . . . was truthful and complete . . . is a factual finding for the



                                            3
district court.” United States v. Brownlee, 204 F.3d 1302, 1305 (11th Cir. 2000).

“The burden of proof on the truthfulness issue lies, of course, with the defendant.”

United States v. Espinosa, 172 F.3d 795, 797 (11th Cir. 1999). The district court’s

findings of credibility are accorded special deference. United States v. Amedeo,

370 F.3d 1305, 1318 (11th Cir. 2004).

      A defendant is entitled to safety-valve relief if he “meets [inter alia, the]

criteria [that] not later than the time of the sentencing hearing, the defendant has

truthfully provided the Government all information and evidence the defendant has

concerning the offense or offenses that were part of the same course of conduct.”

United States v. Simpson, 228 F.3d 1294, 1304-1305 (11th Cir. 2000) (citing 18

U.S.C. § 3553(f); U.S.S.G. § 5C1.2).

      Nothing in the statute suggests that a defendant who previously lied or
      withheld information from the government is automatically
      disqualified from safety-valve relief. . . . We follow those circuits who
      have held that lies and omissions do not, as a matter of law, disqualify
      a defendant from safety-valve relief so long as the defendant makes a
      complete and truthful proffer not later than the commencement of the
      sentencing hearing.

Brownlee, 204 F.3d at 1304-05. However, the district court, when deciding on the

defendant’s truthfulness, may take into account the defendant’s previous

untruthfulness, and the evidence of his lies becomes “part of the total mix of

evidence for the district court to consider in evaluating the completeness and



                                           4
truthfulness of the defendant’s proffer.” Id. at 1305 (internal quotations and

citation omitted).

      Here, Gheorghiu has failed to show that the district court clearly erred when

it found that he was not entitled to the safety-valve reduction. The district court

properly considered as part of the total mix, the fact that Gheorghiu was not

truthfully forthcoming about his supplier and mailing controlled substances to

himself. Because Gheorghiu has failed to show that the district court clearly erred

in finding that he had not truthfully provided to the government all relevant

information that he had concerning the offense that was part of the same course of

conduct, we affirm the district court’s finding.

      For the above-stated reasons, we affirm Gheorghiu’s sentence.

      AFFIRMED.




                                           5